Exhibit 10.2

 

Form of Cigna Long-Term Incentive Plan:

Nonqualified Stock Option Grant Agreement

 

Cigna Corporation (“Cigna”) has granted you the option to purchase the number of
shares of Cigna Common Stock set forth below in this Option Grant Agreement
(“Option Grant”) under the Cigna Long-Term Incentive Plan (“Plan”).  The award
is subject to the provisions of the Plan and the Terms and Conditions below.

 

You should carefully read all the terms and conditions of this Option Grant and
be sure you understand what they say and what your responsibilities and
obligations are before you click on the ACCEPT button to acknowledge and agree
to this Option Grant.

 

If you are not willing to agree to all of the Option Grant terms and conditions,
do not accept the Option Grant and do not click the ACCEPT button for the Option
Grant Acknowledgment and Agreement.  If you do not accept the Option Grant, you
will not receive the benefits of the Option Grant.

 

If you do click on the ACCEPT button, you are accepting and agreeing to all of
the terms and conditions of this Option Grant.

 

Participant:

Global ID:

Award Type:  Non Qualified Stock Options

Plan Name:  Cigna Long-Term Incentive Plan

 

Award Date:

Award Expiration Date:

 

Total Granted:

Award Price:  $                  (USD)

 

Vesting Schedule

 

Shares/Options
Awarded

 

Vest Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

You should also read the Key Contacts and Reference Materials document attached
to your grant by clicking the REVIEW button.  The Key Contacts and Reference
Materials document contains information on how to get important stock award
information (such as the Plan document, Plan Prospectus, Tax Considerations and
Cigna’s Securities Transactions and Insider Trading Policy) and whom to contact
if you have questions.

 

Please be aware that the Cigna Securities Transactions and Insider Trading
Policy places restrictions on your transactions in Cigna securities and requires
certain Cigna employees to obtain advance permission from the Corporate
Secretary before executing transactions in Cigna securities.

 

If you have questions about your award, please contact Cigna Shareholder
Services by email at shareholderservices@cigna.com or by phone at 215.761.3516.

 

--------------------------------------------------------------------------------


 

Important Notice:  Option Grant Acknowledgment and Agreement

 

By clicking on the ACCEPT button, I:

1.     Acknowledge and represent to Cigna that I have:

a.     received the Option Grant;

b.     read and understand its terms and conditions, which include, among other
things, restrictive covenants such as non-competition, customer and employee
non-solicitation and non-disclosure provisions and litigation cooperation and
intellectual property assignment and assistance provisions; and

c.     received answers to any questions I had about the Option Grant and its
terms and conditions, including the restrictive covenants.

 

2.     Understand and agree that:

a.     Pennsylvania law governs the interpretation and construction of the
Option Grant; and

b.     any controversy or proceeding arising out of or relating to the
restrictive covenants in the Option Grant will be brought exclusively before a
federal or state court in the Commonwealth of Pennsylvania where venue is
appropriate and that has subject matter jurisdiction (collectively,
“Pennsylvania Courts”).

 

3.     Consent to Pennsylvania Courts exercising personal jurisdiction over me
in any dispute about the restrictive covenants.

 

Scroll down for the TERMS AND CONDITIONS of the Option Grant.

 

TERMS AND CONDITIONS OF [DATE] GRANT

OF A NONQUALIFIED STOCK OPTION

 

These Terms and Conditions are an important part of your [date] grant of a
nonqualified stock option (Option) from Cigna Corporation (Cigna).  The terms of
your Option are in (a) the electronic Option Grant Agreement, (b) these Terms
and Conditions and (c) the applicable Plan provisions.

 

Certain words in this document with first letters capitalized are defined in the
Option Grant Agreement, these Terms and Conditions or Article 2 of the Plan.
This grant is void if you are not an employee of Cigna or a Subsidiary (a Cigna
company) on [date].

 

1.             The Option

 

The Option gives you the right to buy a certain number of shares of Cigna
Corporation Common Stock (Shares) during the Option Period (described in
paragraph 2) at the Option Price.  Your Option Grant Agreement lists the number
of Shares and your Option Price.  To buy the Shares at the Option Price, you
must exercise the Option.

 

2.             Option Period; Vesting

 

(a)           You can exercise the Option only during the Option Period.  The
Option becomes exercisable, or “vests,” on the first day of the Option Period
and expires on the last day of the Option Period.

 

(b)           The Option Period for one-third of the Shares starts on
                         ; for another third of the Shares on
                            ; and for the final third of the Shares on
                                 .  This is the vesting schedule for the Option.

 

--------------------------------------------------------------------------------


 

(c)           The Option Period for all the Shares ends, and the Option will
expire, the earlier of (1) 5:00 p.m. Philadelphia time on
                                       or (2) upon your Termination of
Employment as described under Early Expiration in paragraph 4.

 

3.             Early Vesting

 

The Option may vest earlier than the dates listed under paragraph 2(b) as
described here.  If your Termination of Employment occurs before the Option
vests under paragraph 2, the Option will vest on your Termination of Employment
date, but only if your Termination of Employment is:

 

(a)           Because of your death, Disability, Early Retirement or Retirement
and you have not received or will not be receiving severance pay from any Cigna
company (whether under any severance benefit plan or any contract, agreement or
arrangement); or

 

(b)           Upon a Change of Control.

 

4.             Early Expiration upon Termination of Employment; Exceptions

 

(a)           The Option will expire immediately upon your Termination of
Employment (including a termination during an approved leave of absence) unless
one of the exceptions described in paragraph 4(b) through (d) applies.

 

(b)           If (1) your Termination of Employment is because of your death,
Disability or Retirement, and (2) you will not be receiving severance pay from
any Cigna company (whether under any severance benefit plan or any contract,
agreement or arrangement), then the Option will expire at 5:00 p.m. Philadelphia
time on                         .

 

(c)           If your Termination of Employment is because of your Early
Retirement, and you will not be receiving severance pay from any Cigna company
(whether under any severance benefit plan or any contract, agreement or
arrangement), the Option will expire at 5:00 p.m. Philadelphia time on:

 

(1)           The earlier of                                or the third
anniversary of your Termination of Employment date; or

 

(2)                                       if, within six months before your
Termination of Employment date, you were an Executive Officer subject to the
requirements of Section 16(a) of the Securities Exchange Act of 1934 (“Executive
Officer”).

 

(d)           If your Termination of Employment is Upon a Change of Control (of
Cigna Corporation), the Option will expire on the earlier of
                        or three months after your Termination of Employment
date.

 

5.            Exercising the Option; Tax Withholding

 

(a)           Cigna may limit your rights to exercise the Option and to sell any
Shares you acquire by exercising the Option.  Your rights are subject to the
terms of Cigna’s Securities Transactions and Insider Trading Policy, and Cigna
reserves the right, for any reason at any time, to suspend or delay action on
any request you make to exercise the Option or sell the Shares.  To comply with
legal requirements, Cigna may restrict the method by which you exercise the
Option.

 

(b)           If, because of limitations imposed by applicable law, you cannot
exercise the Option before it expires, then the Option will not expire on the
date described in paragraph 4.  Instead, the Option Period will be extended
temporarily until the earlier of (1) ten business days after the first date on
which the Option again becomes exercisable without the limitations or (2) 5:00
p.m. Philadelphia time on                        .

 

--------------------------------------------------------------------------------


 

(c)           To exercise all or part of the Option, you must (1) complete and
submit any required Option exercise form or electronic exercise instructions and
(2) pay the Option Price and any required tax withholding.

 

(d)           You may pay the Option Price with cash.  If you pay with cash, you
must also pay any applicable withholding tax liability in cash before Shares
will be deposited in your Stock Account or delivered to you.

 

(e)           If you are a Cigna company employee when you exercise the Option,
you may pay the Option Price with shares of Cigna Common Stock that are in your
Stock Account if:

 

(1)           you first purchased the shares on the open market; or

 

(2)           at least six months have elapsed after the:

 

(A)          grant date, if you received the shares as a grant of unrestricted
Shares;

 

(B)          vesting date, if you received them as a grant of Restricted Stock;
or

 

(C)          purchase date, if you bought them through a previous option
exercise.

 

You will not be allowed to pay the Option Price with shares of Cigna Common
Stock if Cigna in its sole discretion determines that it would risk adverse tax
or accounting consequences as a result. If you are not a Cigna company employee
when you exercise the Option, or if your beneficiary or estate exercises the
Option, the Option Price cannot be paid in shares of stock.

 

(f)            If you pay the Option Price in shares of Cigna Common Stock:

 

(1)           You must exercise the Option for at least 50 Shares.

 

If there are not at least 50 Shares underlying the Option, you must exercise the
Option for all the Shares.

 

(2)           You must pay any applicable tax-withholding obligation.

 

Cigna reserves the right to withhold from the Shares you purchase enough Shares
to meet all or part of any applicable tax-withholding obligation.

 

If you are an Executive Officer when you exercise the Option, you may satisfy
part of the withholding obligation by remitting to Cigna shares of Common Stock
you have owned for at least six months as of the date the withholding obligation
arises.

 

(g)           You may pay the Option Price through a cashless exercise of the
Option.  Cigna reserves the right to change the rules that apply to cashless
exercises, or end your ability to do a cashless exercise, at any time.

 

6.             Book-Entry Shares

 

Cigna (or a custodian appointed by Cigna) will hold any Shares you, your
beneficiary or estate acquire upon exercise of the Option in book-entry form in
a Stock Account.  That is, a record of Share ownership will be kept
electronically, and you will not risk losing any Share certificates.  A Share
certificate will be issued to you only if you ask for one, but not if you have
engaged in a Violation (described in paragraph 7(c)).

 

7.             Conditions of Grant

 

(a)           By accepting the grant, you are agreeing:

 

(1)           to the Inventions provision in paragraph 7(b); and

 

--------------------------------------------------------------------------------


 

(2)           not to engage in any Violation described in paragraph 7(c)

 

You understand and agree that your agreement not to engage in any Violation and
to the Inventions provision are a material part of the inducement for Cigna’s
granting you the Option and essential pre-conditions to your eligibility to
exercise any rights associated with the Option and retain any benefit from
exercising the Option.

 

(b)           Inventions

 

(1)           You hereby assign and promise to assign to Cigna companies or
their designee, all your right, title, and interest in and to any and all
current and future Inventions.  You acknowledge that all original works of
authorship which you make (whether alone or jointly with others) within the
scope of your Cigna company employment and which are protectable by copyright
are “works made for hire,” as defined in the United States Copyright Act.

 

(2)           You agree to (i) maintain and make available adequate current
records, including electronic records, notes, sketches and drawings, of all
Inventions you make, and (ii) disclose such Inventions in writing upon request.
These records will remain the property of Cigna companies.

 

(3)           If in the course of your Cigna company employment, you incorporate
a Prior Invention into any Cigna company work product, you grant Cigna companies
a nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to use
the Prior Invention as part of or in connection with the work product. Within 45
days after the date of this grant, you agree to notify Cigna Shareholder
Services (shareholderservices@Cigna.com) of any Prior Inventions that you are
not assigning under this paragraph 7(b).

 

(4)           “Inventions” means any and all inventions, original works of
authorship, developments, concepts, sales methods, improvements, trade secrets,
or similar intellectual property, whether or not patentable or registrable under
copyright or similar laws, that relate to any Cigna company’s current or
proposed business, work products or research and development which you have or
will solely or jointly conceive, develop, reduce to practice, or fix during your
Cigna company employment.

 

(5)           “Prior Inventions” means all inventions, original works of
authorship, developments, concepts, sales methods, improvements, trade secrets
or similar intellectual property, whether or not patentable or registrable under
copyright or similar laws, that relate to any Cigna company’s current or
proposed business, work products or research and development which you
conceived, developed, reduced to practice or fixed before your Cigna company
employment and which belong to you.

 

(c)           Violation

 

You will engage in a “Violation” if, directly or indirectly, you engage in any
misconduct described in paragraph 7(c)(1) below or you break any of the
“Promises” in paragraphs 7(c)(2) through (7) below:

 

(1)           Misconduct:

 

(A)          You have a Termination of Employment initiated by a Cigna company
because of your misconduct, as that term is defined in Cigna’s Code of Ethics,
Standards of Conduct or other employment policies.

 

(B)          You do anything else while an employee of any Cigna company that is
not discovered by the company until after your Termination of Employment and
that would, if you had still been employed at the time of the discovery,

 

--------------------------------------------------------------------------------


 

be reason for your Termination of Employment for misconduct, as described above.

 

(2)           Promise Not To Compete against Cigna Companies:

 

The Promise in this paragraph 7(c)(2) will remain in effect after your
Termination of Employment only if you resign for any reason or a Cigna company
terminates your employment for your misconduct, as described in paragraph
7(c)(1)(A).  The Promise will not remain in effect, for example, if your
Termination of Employment is due to the elimination of your job.

 

(A)          If you are in Career Band 6 or higher on your Termination of
Employment date:

 

You Promise not to become employed by, work as a consultant or independent
contractor for, or in any way render services or assistance to any Cigna
Competitor (defined in paragraph 7(c)(2)(C) below) at any time during the period
that starts on the grant date and ends 12 months after your Termination of
Employment.

 

You acknowledge and agree that:

 

(i)            Cigna’s business competes on a global basis;

 

(ii)           Cigna’s sales and marketing plans are for continued expansion
throughout the United States of America and globally;

 

(iii)          You have had access to and received Confidential Information
(described in paragraph 7(c)(5)(B) below); and

 

(iv)          The time restrictions and global nature of this non-competition
restriction are reasonable and necessary to protect Cigna’s business and
Confidential Information.

 

(B)          If you are in Career Band 5 or below on your Termination of
Employment date:

 

You Promise not to become employed by, work as a consultant or independent
contractor for, or in any way render services or assistance to any Cigna
Competitor (defined in paragraph 7(c)(2)(C) below) at any time during the period
that starts on the grant date and ends 12 months after your Termination of
Employment, if that work is similar to, and within the same geographic area as,
the work you performed, or for which you had responsibility, at any Cigna
company at any time during the six-month period that ends on your Termination of
Employment date.

 

For example:

 

(i)            If you are a sales employee and your sales territory at any time
during your last six months of Cigna company employment is Pennsylvania, New
Jersey, and New York, this paragraph 7(c)(2)(B) would apply to you only if you
work in a sales position for a Cigna Competitor and only to the extent your new
sales territory is Pennsylvania, New Jersey, and/or New York;

 

(ii)           If you are an underwriter with nationwide responsibilities at any
time during your last six months of Cigna company employment, and you seek a job
with a Cigna Competitor as an underwriter, the restrictions in paragraph
7(c)(2)(B) would be nationwide in scope; or

 

--------------------------------------------------------------------------------


 

(iii)          If you work in a particular division or segment of Cigna, you
would not be permitted to work in a similar division or segment for a Cigna
Competitor where the work you are expected to perform for the competitor is
similar to the work you performed for any Cigna company.

 

You acknowledge and agree that you have had access to and received Confidential
Information (described in paragraph 7(c)(5)(B) below) and the above time and
geographic restrictions are reasonable and necessary to protect Cigna’s business
and Confidential Information.

 

(C)          “Cigna Competitor” means any business that competes directly or
indirectly with any Cigna company’s product or service.

 

(3)           Promise Not To Solicit or Hire Cigna Company Employees:

 

(A)          You Promise that, at any time during your Cigna company employment
and the period that ends 12 months after your Termination of Employment, you
will not:

 

(i)            Solicit any employee of any Cigna company to terminate his/her
employment with, or otherwise cease his/her relationship, contractual or
otherwise, with that Cigna company; or

 

(ii)           Hire any Cigna company employee.

 

(B)          This paragraph 7(c)(3) will not apply to applications for
employment submitted voluntarily by any Cigna employee, in response to a general
advertisement or otherwise, so long as neither you, nor anyone acting on your
behalf or in response to information provided by you, otherwise Solicits the
employees to leave Cigna.

 

(C)          To “Solicit” means to entice, encourage, persuade, or solicit, or
to attempt to entice, encourage, persuade or solicit.

 

(4)          Promise Not To Solicit Cigna Company Customers:

 

(A)          You Promise that, at any time during your Cigna company employment
and the period that ends 12 months after your Termination of Employment, you
will not:

 

(i)            Solicit any Cigna company customer to end an existing
relationship, contractual or otherwise, with that Cigna company;

 

(ii)           Solicit any Cigna company customer to reduce the volume of their
business dealings with Cigna; or

 

(iii)          Solicit any potential Cigna company customer to enter into any
business arrangements with you or any business which you may become employed by,
or affiliated in any way with, after leaving any Cigna company, if such business
arrangements would compete in any way with any business that Cigna company has
conducted, or has been planning to conduct, during the 12-month period ending on
the date of the Violation.

 

(B)         The Promise in paragraph 7(c)(4)(A) above applies only to a customer
or potential customer with whom you had any Material Contact while employed by
any Cigna company.  “Material Contact” means you:

 

--------------------------------------------------------------------------------


 

(i)            Had business dealings with the customer on behalf of any Cigna
company within the three-year period ending on the date of the Solicitation;

 

(ii)           Were responsible for supervising or coordinating the dealings
between any Cigna company and the customer or potential customer anytime during
the three-year period ending on the date of the Solicitation; or

 

(iii)          Obtained, at any time, trade secrets or confidential information
about a customer or potential customer with whom you had contact as a result of
your employment by any Cigna company.

 

(C)          “Solicit” is defined in paragraph 7(c)(3)(C).

 

(5)           Promise Not To Disclose Cigna Companies’ Confidential Information:

 

(A)          You Promise not to disclose any Confidential Information to any
third-party at any time, whether during or after your employment, without the
prior written consent of Cigna (except to the extent required by an order of a
court having competent jurisdiction or a properly issued subpoena) unless that
Confidential Information was previously disclosed publicly by Cigna or has
become public knowledge (other than by your disclosure).

 

(B)          “Confidential Information” means any Cigna company trade secrets,
confidential information, or proprietary materials, including but not limited to
customer lists, financial records, marketing plans and sales plans.

 

(6)          Promise to Cooperate With Cigna in Investigations or Litigation:

 

(A)          You Promise that, at any time after your Termination of Employment,
you will cooperate with Cigna in (i) all investigations of any kind,
(ii) helping to prepare and review documents and meeting with Cigna attorneys,
and (iii) providing truthful testimony as a witness or a declarant during
discovery and/or trial in connection with any present or future court,
administrative, agency, or arbitration proceeding involving any Cigna company
and with respect to which you have relevant information.

 

(B)          Cigna agrees that it will reimburse you, upon production of
appropriate receipts and in accordance with Cigna’s then existing Business
Travel Reimbursement Policy, the reasonable business expenses (including air
transportation, hotel, and similar expenses) incurred by you in connection with
such assistance.  You must present to Cigna for reimbursement all receipts for
those expenses within 45 days after you incur the expenses.

 

(7)           Promise to Assist with Patent and Copyright Registrations:

 

(A)          You Promise that, during your Cigna company employment and after
your Termination of Employment, you will assist Cigna companies, should they
request and at Cigna’s expense, to secure their rights (including any
copyrights, patents, trademarks or other intellectual property rights) in or
relating to the Inventions in any and all countries, including by:

 

(i)            disclosing to Cigna Companies all pertinent information and data;
and

 

(ii)           executing all applications, assignments or other instruments
necessary to apply for and obtain these rights and assign them to Cigna
companies.

 

--------------------------------------------------------------------------------


 

(d)          (1)           If you were an Executive Officer at any time during
the 24-month period before the date of the Violation, the People Resources
Committee will determine whether you engaged in a Violation and will have the
sole discretion to waive your obligation to make all or any part of the Payment
(described in paragraph 8) and to impose conditions on any waiver.

 

(2)           Otherwise, Cigna’s Senior Human Resources Officer, or his or her
designee, will determine whether you engaged in a Violation and will have the
sole discretion to waive your obligation to make all or any part of the Payment
and to impose conditions on any waiver.

 

(3)           Determinations of the People Resources Committee, Cigna’s Senior
Human Resources Officer, or his or her designee, will be final and binding on
all parties.

 

8.             Consequences of a Violation: Payment to Cigna

 

Important: This paragraph 8 is not Cigna’s only remedy for a Violation.  Cigna
may seek any additional legal or equitable remedy, including an injunction
described in paragraph 9, for a Violation.

 

(a)           If you engage in any Violation at any time, Cigna will cancel any
part of the Option you have not yet exercised.

 

(b)           You must immediately make the Payment described in paragraph
8(c) to Cigna in the manner described in paragraph 8(d) if:

 

(1)           You engage in a Violation described in paragraph 7(c)(2) (compete
against Cigna), 7(c)(3) (Solicit or hire Cigna employees) or 7(c)(4) (Solicit
Cigna customers), either while you are a Cigna company employee or within 12
months after your Termination of Employment; or

 

(2)           You engage in a Violation described in paragraph
7(c)(1) (misconduct), 7(c)(5) (disclose Confidential Information), 7(c)(6) (fail
to cooperate), or 7(c)(7) (fail to assist) at any time.

 

(c)           The Payment requirement applies only to the part of the Option, if
any, that you exercise within the 24-month period ending on the date of the
Violation.  “Payment” means the amount equal to:

 

(1)           the number of Shares you acquire when you exercise the Option;

 

multiplied by

 

(2)           the excess of (A) the Fair Market Value on the date you exercise
the Option over (B) the Option Price;

 

plus

 

(3)           the total amount of all dividends, if any, paid on those Shares
through the date of the Payment.

 

(d)           Cigna will recover the Payment from you by any means permitted by
applicable law, at the sole discretion of Cigna management, including but not
limited to any or all of the following methods:

 

(1)           If you have any Shares in your Stock Account or in any other
account in book-entry form when a Violation occurs, Cigna will take back from
you the whole number of Shares that has a total Fair Market Value as of the date
of the Violation

 

--------------------------------------------------------------------------------


 

up to, but not more than, the Payment amount.

 

(2)           Cigna will, to the extent permitted by applicable law, reduce:

 

(A)          The amount of any payments that any Cigna company owes you for any
reason (including without limit any payments owed to you under any nonqualified
retirement, deferred compensation or other plan or arrangement) by

 

(B)          The Payment amount.

 

This reduction will not occur until the date a future payment to you is due.

 

(3)           Cigna will send you a written notice and demand for all or part of
any Payment amount.  Within 30 days after you receive that notice and demand,
you must make the Payment to Cigna.

 

9.             Consequences of a Violation: Injunction

 

You agree that:

 

(a)           Cigna will be entitled to ask a court of competent jurisdiction to
issue an order (an injunction) that requires you to take action and/or that
prohibits you from taking action, as needed to ensure that you keep all of the
Promises described in paragraph 7(c)(2) through (7), and Cigna will not be
required to post a bond in order to seek or obtain the injunction;

 

(b)           Any breach or threatened breach of any of the Promises would cause
irreparable injury to Cigna, and monetary damages alone would not provide an
adequate remedy; and

 

(c)           The remedies described in paragraph 9(a) are in addition to any
other rights and remedies Cigna may have at law or in equity.

 

10.          Consequences of a Violation: Designation of Cigna as Agent and
Attorney-in-Fact for Inventions

 

You agree that:

 

(a)           If Cigna Companies are unable to obtain your signature on any
instruments needed to secure their rights in or relating to the Inventions
pursuant to paragraph 7(c)(7)(A); then

 

(b)           You hereby appoint Cigna companies and their duly authorized
officers as your agents and attorneys in fact to act for and on your behalf to
execute and file any documents and take other actions as may be necessary for
Cigna companies to secure those rights.

 

11.          Agreeing to Assume Risks

 

Cigna and its transfer agent will try to process your stock transaction requests
in a timely manner; however, Cigna makes no promises or guarantees to you
relating to the market price of the Shares or to the time it may take to act on
your request to exercise the Option, sell the Shares or deliver stock
certificates.  By accepting this Option grant:

 

(a)           You acknowledge that the action you request may not be completed
until several days (or in the case of delivery of stock certificates, several
weeks) after you submit it.

 

(b)           You agree to assume the risks, including the risk that the market
price of the Shares may change, related to delays described in paragraph 11(a):

 

(1)           Between the time you submit an Option exercise form and the time
your Option is actually exercised;

 

(2)           Between the time you ask for any Shares to be sold and the time
your Shares are actually sold; and

 

--------------------------------------------------------------------------------


 

(3)           Between the time you ask for stock certificates to be delivered to
you or your broker and the time the certificates are delivered.

 

12.          Applicable Law

 

You understand and agree that:

 

(a)           The terms and conditions of this Option grant (including any
Violation and the consequences of any Violation) and all determinations made
under the Option Grant Agreement, the Plan, and these Terms and Conditions will
be interpreted under the laws of the Commonwealth of Pennsylvania, without
regard to its conflict of laws rule;

 

(b)           Any dispute about any of the Promises (described in paragraph
7(c)), if not resolved by agreement between you and Cigna, will be resolved
exclusively in a federal or state court in the Commonwealth of Pennsylvania
where venue is appropriate and that has subject matter jurisdiction over the
dispute (collectively, “Pennsylvania Courts”);

 

(c)           Pennsylvania is a convenient forum for resolving any dispute about
the Promises; and

 

(d)           You and Cigna consent to the exercise of personal jurisdiction
over the parties by a Pennsylvania Court in any dispute related to the Promises.

 

13.          Arbitration

 

You agree and understand that:

 

(a)           Any dispute over any of the terms and conditions that apply to
this Option grant will be resolved exclusively under the Cigna Employment
Dispute Arbitration Policy and its Rules and Procedures as may be in effect when
the dispute arises;

 

(b)           You are waiving your right to have those disputes decided by a
judge or jury in a court of law, and instead you are agreeing to submit those
disputes exclusively to mandatory and binding final arbitration;

 

(c)           While you or Cigna may seek emergency, temporary or permanent
injunctive relief from a court in accordance with applicable law, after the
court has issued a decision about that relief, you and Cigna will submit the
dispute to final and binding arbitration under the Cigna Employment Dispute
Arbitration Policy; and

 

(d)           This arbitration provision will not apply to any dispute related
to the Promises.

 

14.          Miscellaneous

 

(a)           If a court of competent jurisdiction determines that any provision
of these Terms and Conditions is unenforceable as written, that provision will
be enforceable to the maximum extent permitted by law and will be reformed by
the court to make the provision enforceable in accordance with Cigna’s intent
and applicable law.

 

(b)           Cigna’s failure to enforce any provision of this Option grant will
not be interpreted as a waiver of its right to enforce that provision in the
future.

 

15.          Acceptance

 

If you disagree with any of these Terms and Conditions, including those in
paragraphs 7, 8 9, and 10, YOU MUST NOT ACCEPT THE OPTION GRANT.  If you sign
the Option grant, or acknowledge your acceptance electronically or otherwise,
you will be:

 

(a)           Agreeing to all the terms and conditions of the Option grant
including the Inventions provision in paragraph 7(b) and the Promises in
paragraph 7(c);

 

--------------------------------------------------------------------------------


 

(b)           Warranting and representing to Cigna that you are, and will
remain, in full compliance with those terms and conditions;

 

(c)           Authorizing Cigna to recover the Payment described in paragraph 8
and seek an injunction described in paragraph 9, if you engage in a Violation;
and

 

(d)           Appointing Cigna as your agent and attorney-in-fact to secure
rights with respect to Inventions if unable to obtain your signature as
described in paragraph 10.

 

[Date] Option Grant Terms and Conditions

 

--------------------------------------------------------------------------------

 